Exhibit 10.2

 

PROSPECT GLOBAL RESOURCES INC.

SECOND AMENDED AND RESTATED

2011 DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN

 

Effective Date:  August 30, 2013

 

Any statements regarding tax matters made herein, including any attachments,
cannot be relied upon by any person to avoid tax penalties and are not intended
to be used or referred to in any marketing or promotional materials.  To the
extent this communication contains a tax statement or tax advice, Brownstein
Hyatt Farber Schreck, LLP does not and will not impose any limitation on
disclosure of the tax treatment or tax structure of any transactions to which
the tax statement or tax advice relates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

INTRODUCTION

1

 

 

 

ARTICLE 1

      DEFINITIONS

1

 

 

 

ARTICLE 2

      TERM OF THE PLAN

5

 

 

 

ARTICLE 3

      ADMINISTRATION

5

 

 

 

3.1

Administrator

5

3.2

Meetings and Actions

5

3.3

Powers of Administrator

6

3.4

Discretion of Administrator

6

3.5

Delegation of Authority

6

 

 

 

ARTICLE 4

      STOCK SUBJECT TO THE PLAN

7

 

 

 

4.1

Plan Limit

7

4.2

Unused Stock

7

4.3

Retention of Rights

7

 

 

 

ARTICLE 5

      GRANT OF AWARDS

8

 

 

 

5.1

Eligibility for Award

8

5.2

Grant of Awards

8

5.3

Terms of Awards

8

5.4

Limitations Applicable to Section 16 Persons

8

5.5

Stand-Alone and Tandem Awards

8

 

 

 

ARTICLE 6

      VESTING OF AWARDS

8

 

 

 

ARTICLE 7

      STOCK OPTIONS

9

 

 

 

7.1

Option Award Agreement

9

7.2

Manner of Exercise

9

7.3

Payment of Option Price

10

 

 

 

ARTICLE 8

      STOCK APPRECIATION RIGHTS

10

 

 

 

8.1

Stock Appreciation Rights Award Agreement

10

8.2

Manner of Exercise

11

 

 

 

ARTICLE 9

      RESTRICTED STOCK

11

 

 

 

9.1

Restricted Stock Award Agreement

11

 

 

 

ARTICLE 10

      OTHER AWARDS

13

 

 

 

10.1

Bonus Stock Awards

13

10.2

Restricted Stock Unit Award

13

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.3

Other Awards

13

 

 

 

ARTICLE 11

      ISSUANCE OF SHARES

14

 

 

 

11.1

Stock Certificates

14

11.2

Nontransferability

14

11.3

Paperless Administration

15

 

 

 

ARTICLE 12

      TERMINATION OF CONTINUOUS SERVICE

15

 

 

 

12.1

Effect of Termination of Continuous Service

15

12.2

Effect of Termination of Continuous Service on Stock

16

 

 

 

ARTICLE 13

      REORGANIZATION, RECAPITALIZATION AND CHANGE IN CONTROL

16

 

 

 

13.1

Adjustments to Common Stock

16

13.2

Recapitalization

17

13.3

Change in Control

17

13.4

Other Events

18

13.5

No Adjustment for Certain Awards

18

 

 

 

ARTICLE 14

      AMENDMENT AND TERMINATION

18

 

 

 

14.1

Amendment of the Plan

18

14.2

Termination of the Plan

18

 

 

 

ARTICLE 15

      GENERAL PROVISIONS

19

 

 

 

15.1

Tax Obligations

19

15.2

Section 409A

19

15.3

Rule 16b-3

19

15.4

Section 13(k)

19

15.5

Beneficiary Designations

20

15.6

No Employment Rights

20

15.7

Jurisdictions

20

15.8

Foreign Currency

20

15.9

Other Benefits

20

15.10

Confidentiality of Information

21

15.11

No Funding

21

15.12

Severability

21

15.13

Governing Law and Venue

21

15.14

Use of Proceeds

21

15.15

Appendices

21

15.16

Indemnification

21

 

ii

--------------------------------------------------------------------------------


 

PROSPECT GLOBAL RESOURCES INC.

SECOND AMENDED AND RESTATED

2011 DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN

 

INTRODUCTION

 

Prospect Global Resources Inc., a Nevada corporation (the “Company”), hereby
adopts the Prospect Global Resources Inc. Second Amended and Restated 2011
Director and Consultant Equity Incentive Plan (the “Plan”), which amends and
restates the Amended and Restated Prospect Global Resources Inc. 2011 Director
and Consultant Equity Incentive Plan that was effective August 27, 2012.  The
purpose of the Plan is to further the growth and development of the Company by
affording an opportunity for stock ownership to selected Directors and
Consultants of the Company and its Affiliates (all as defined below) who are
involved in endeavors significant to the Company’s success.  The Plan is also
intended to assist the Company in attracting new Directors and Consultants and
retaining existing Directors and Consultants; to encourage growth of the Company
through incentives that are consistent with the Company’s goals; and to promote
teamwork.

 

ARTICLE 1
DEFINITIONS

 

When used in this Plan, the following capitalized terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:

 

1.1                               Administrator means the Board of Directors,
any committee or such delegates as shall be administering the Plan in accordance
with Article 3.

 

1.2                               Affiliate means any corporation, partnership,
limited liability company or partnership, association, trust or other
organization which, directly or indirectly, controls, is controlled by, or is
under common control with, the Company.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power to
vote more than 50% of the securities having ordinary voting power for the
election of directors of the controlled entity or organization, or to direct or
cause the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

 

1.3                               Applicable Laws means the requirements
relating to the administration of stock option and stock award plans under U.S.
federal, state and local laws, the rules of any national securities exchange or
automated quotation system on which the Common Stock is listed, quoted, or
traded to the extent provided under the terms of the Company’s agreement with
such exchange or quotation system and, with respect to Awards subject to the
laws of any foreign jurisdiction where Awards are, or will be, granted under the
Plan, the laws of such jurisdiction.

 

--------------------------------------------------------------------------------


 

1.4                               Award means a grant of Options, SARs,
Restricted Stock, Restricted Stock Units, Bonus Stock or other equity-based
grant under the Plan.

 

1.5                               Award Agreement means the agreement between
the Company and a Participant pursuant to which a specific Award is granted to
the Participant.

 

1.6                               Board of Directors means the Board of
Directors of the Company.

 

1.7                               Bonus Stock means shares of Common Stock
granted to a Participant that are subject to the terms set forth in Section 10.2
and the applicable Award Agreement.

 

1.8                               Cause means “Cause,” as defined in the
Participant’s employment agreement, if applicable, or if the Participant has not
entered into an employment agreement with the Company, as determined in the sole
discretion of the Company, a termination on account of any of the following:
(a) repeated refusal to obey written directions of the Board of Directors or a
superior officer (so long as such directions do not involve illegal or immoral
acts), (b) negligence or willful misconduct in the performance of Participant’s
duties, as reasonably directed by the Board of Directors or a superior officer,
injurious to the reputation, business or operations of the Company or an
Affiliate; (c) misappropriation of any funds or assets of the Company or an
Affiliate for personal use; (d) repeated acts of substance abuse that are
injurious to the Company or an Affiliate; (e) fraud or dishonesty that is
injurious to the Company or an Affiliate; (f) a breach of any material
obligation of Participant in an employment, non-disclosure or confidentiality,
non-compete, non-solicitation or similar agreement, if applicable, with the
Company or an Affiliate; (g) commission of a criminal offense involving money or
other property with respect to the Company, an Affiliate or any supplier or
customer of the Company or an Affiliate (excluding any traffic violations or
similar violations); (h) commission of a criminal offense that constitutes a
felony in the jurisdiction in which the offense is committed; or (i) engaging in
any conduct tending to bring the Company or an Affiliate into public disgrace or
disrepute.  A Participant who agrees to resign from his employment or service
with the Company in lieu of being terminated for Cause may be deemed by the
Administrator to have been terminated for Cause for purposes of the Plan.

 

1.9                               Change in Control means, unless such term or
an equivalent term is otherwise defined with respect to an Award by the
Participant’s Award Agreement or written contract of employment or service,
(A) by a transaction or series of transactions, any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 35% of the combined voting power of the Company’s
then outstanding securities (provided such person or group was not a beneficial
owner of more than 35% of the combined voting power of the Company’s then
outstanding securities as of August 17, 2010); (B) as a result of any merger,
consolidation, combination or sale or issuance of securities of the Company, or
as a result of or in connection with a contested election of directors, the
persons who were directors of the Company as of August 17, 2010 cease to
constitute a majority of the Board of Directors; or (C) by a transaction or
series of transactions, the authority of the Board of Directors

 

2

--------------------------------------------------------------------------------


 

over any activities of the Company becomes subject to the consent, agreement or
cooperation of a third party other than shareholders of the Company.

 

1.10                        Code means the Internal Revenue Code of 1986, as
amended from time to time.

 

1.11                        Common Stock or Stock means the Company’s common
stock, par value $0.001 per share, and any share or shares of the Company’s
capital stock hereafter issued or issuable in substitution for such shares.

 

1.12                        Consultant shall mean any individual who is neither
an Employee nor a Director who is engaged by the Company or an Affiliate to
render services to such entity as an advisor or consultant.

 

1.13                        Continuous Service means that the Participant’s
service as a Director or Consultant with the Company or an Affiliate is not
interrupted or terminated.  The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate or a change in
the entity for which the Participant renders such service, provided that there
is no interruption or termination of the Participant’s Continuous Service.  The
Administrator, in its sole discretion, may determine whether Continuous Service
shall be considered interrupted in the case of any leave of absence, including
sick leave, military leave or any other personal leave.

 

1.14                        Director means an individual who is a member the
Board of Directors or a member of the board of directors of an Affiliate, who
(in either case) is not an Employee.

 

1.15                        Disability means disability within the meaning of
the long-term disability policy maintained by the Company, or if none, within
the meaning of Code Section 22(e)(3), provided that the Administrator in its
discretion may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.

 

1.16                        Effective Date means the date the Plan is approved
by the Board, subject to approval of the Plan by the Company’s stockholders.

 

1.17                        Employee means a common law employee of the Company
or an Affiliate and any person who has accepted a binding offer of employment
from the Company or an Affiliate, but excludes any individual classified by the
Company or an Affiliate as an independent contractor, consultant or leased
employee.

 

1.18                        Exchange Act means the Securities Exchange Act of
1934, as amended from time to time.

 

1.19                       Fair Market Value means, as of any specified date,
the value of a share of Common Stock determined as follows:

 

(a)                                 Publicly Traded. If the Common Stock is
regularly traded on any established securities market, the Fair Market Value per
share of Common Stock shall be the

 

3

--------------------------------------------------------------------------------


 

closing sale price for a share of Common Stock for such date, or if there is no
closing sales price for a share of Common Stock on that date, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable.

 

(b)                                 Not Publicly Traded. If the Common Stock is
not readily tradable on an established securities market, the Fair Market Value
per share of Common Stock shall be the amount determined by the Administrator,
reasonably and in good faith, in accordance with Applicable Laws.

 

1.1                               Full Value Award means any Award other than
(i) an Option, (ii) a SAR or (iii) any other Award for which the Participant
pays the intrinsic value existing as of the date of grant (whether directly or
by forgoing a right to receive a payment from the Company or an Affiliate).

 

1.2                               Option means any option granted to a
Participant under the Plan.

 

1.3                               Participant means any Director or Consultant
who is granted an Award under the Plan.  Participant also means the personal
representative of a Participant and any other person who acquires the right to
exercise or receive payment pursuant to an Award by bequest or inheritance.

 

1.4                               Permitted Transferee means, with respect to a
Participant, any “family member” of the Participant, as defined under the
instructions to use of the Form S-8 Registration Statement under the Securities
Act, after taking into account any state, federal, local or foreign tax and
securities laws applicable to transferable Awards.

 

1.5                               Publicly Traded means that the Company or an
Affiliate has issued any class of common equity securities registered under
Section 12 of the Exchange Act.

 

1.6                               Restricted Stock means shares of Common Stock
granted to a Participant that are subject to the restrictions set forth in
Section 9.1 and the applicable Award Agreement.  Restricted Stock also means any
shares of the Company’s capital stock issued as a result of a dividend on or
split of Restricted Stock.  Upon termination of the restrictions, such Common
Stock or other capital stock shall no longer be Restricted Stock.

 

1.7                               Restricted Stock Units means restricted share
units granted to a Participant that are subject to the terms set forth in
Section 10.2 and the applicable Award Agreement.

 

1.8                               Restriction Period means the period set forth
in the applicable Award Agreement that is the period beginning on the date of
grant of the Award and ending on the final vesting date of the Restricted Stock.

 

1.9                              Rule 16b-3 means Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act, together with any
successor rule, as in effect from time to time.

 

4

--------------------------------------------------------------------------------


 

1.10                        Section 409A means Code Section 409A and any related
Treasury regulations promulgated or Internal Revenue Service guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date.

 

1.11                        Securities Act shall mean the Securities Act of
1933, as amended.

 

1.12                        Stock Appreciation Right or SAR means a stand-alone
stock appreciation right that is subject to the terms set forth in Section 8.1
and the applicable Award Agreement

 

ARTICLE 2
TERM OF THE PLAN

 

The Plan shall be effective as of the Effective Date, provided that the Plan is
approved by the stockholders of the Company on or within 12 months of the
Effective Date.  The Plan shall continue in effect for a term of 10 years from
the later of the Effective Date or the date any amendment to add shares to the
Plan is approved by stockholders of the Company, unless terminated earlier under
Article 14.

 

ARTICLE 3
ADMINISTRATION

 

3.1                               ADMINISTRATOR.  The Plan shall be administered
by the Board of Directors, unless and until such time as the Board of Directors
delegates the administration of the Plan to a committee, which shall be
appointed by and shall serve at the pleasure of the Board of Directors.  The
powers, duties and procedures of any appointed committee shall be governed its
adopted charter, or in the absence of such charter, by this article. Any
committee member shall be deemed to have resigned automatically from the
committee upon his termination of service with the Company.  To the extent the
Administrator considers it desirable for transactions relating to a grant of
Awards to be eligible to qualify for an exemption under Rule 16b-3, the
Administrator shall consist of a committee of two or more members of the Board,
all of whom qualify as “non-employee directors” within the meaning of
Rule 16b-3.  The Administrator may from time to time remove members from or add
members to any such committee; fill vacancies on the committee, howsoever
caused; and otherwise increase or decrease the number of members of such
committee, in each case as the Administrator deems appropriate to permit
transactions in Common Stock pursuant to the Plan and to satisfy such conditions
of Rule 16b-3 as then in effect.

 

3.2                               MEETINGS AND ACTIONS.  The Administrator shall
hold meetings at such times and places as it may determine in its sole
discrimination.  A majority of the members of the Administrator shall constitute
a quorum, and the acts of the majority of the members present at a meeting or a
consent in writing signed by all members of the Administrator shall be the acts
of the Administrator and shall be final, binding and conclusive upon all
persons, including the Company, its Affiliates, its stockholders, and all
persons having any interest in Awards that may be or have been granted pursuant
to the Plan.

 

5

--------------------------------------------------------------------------------


 

3.3                               POWERS OF ADMINISTRATOR.  The Administrator
shall have the full and exclusive right to grant and determine terms and
conditions of all Awards granted under the Plan and to prescribe, amend and
rescind rules and regulations for administration of the Plan.  The Administrator
may from time to time in its discretion determine which of the eligible
Directors and Consultants of the Company or its Affiliates should receive
Awards, the type of Awards to be granted, and as applicable, the number of
shares subject to the Awards, the grant dates, the exercise or purchase price
for shares subject to the Awards, the vesting conditions and duration of the
Awards and the restrictions applicable to each grant of shares pursuant to the
Awards.  In selecting Participants and granting Awards, the Administrator shall
take into consideration the contribution the Participant has made or may make to
the success of the Company or its Affiliates and such other factors as the
Administrator shall determine.

 

3.4                               DISCRETION OF ADMINISTRATOR.  The
determination of the Administrator as to any disputed question arising under the
Plan, including questions of construction and interpretation, shall be final,
binding and conclusive upon all persons, including the Company, its Affiliates,
its stockholders, and all persons having any interest in Awards that may be or
have been granted pursuant to the Plan.  Subject to the express provisions of
the Plan, the Administrator is authorized, in its sole discretion, to construe
the Plan and the respective Award Agreements executed hereunder, to prescribe
and enforce such rules and regulations relating to the Plan as it may deem
advisable to carry out the intent of the Plan, and to determine and amend,
subject to the provisions of Article 14, the terms, restrictions and provisions
of any outstanding Award in any manner that is not inconsistent with the
provisions of the Plan (including but not limited to cashing out Awards,
extending the exercise or effective periods of Awards, accelerating the vesting
of Awards, and converting or substituting any or all stock options, stock
appreciation rights or other stock awards held by service providers of an entity
acquired by the Company) the terms, restrictions and provisions of each Award,
including such terms, restrictions and provisions as shall be requisite in the
judgment of the Administrator to cause designated Awards to qualify for specific
tax treatment, and to make all other determinations necessary or advisable for
administering the Plan.  The Administrator may correct any defect or supply any
omission or reconcile any inconsistency in any Award Agreement in the manner and
to the extent it shall deem expedient to carry it into effect.  The
determinations of the Administrator on any Plan matters shall be final,
conclusive and binding on all parties.

 

3.5                               DELEGATION OF AUTHORITY.  To the extent
permitted by Applicable Laws, the Administrator may from time to time delegate
to a committee of one or more members of the Board of Directors or one or more
officers of the Company the authority to grant or amend Awards; provided,
however, that in no event shall an officer of the Company be delegated the
authority to grant awards to, or amend awards held by, individuals who are
subject to Section 16 of the Exchange Act; provided further, that any delegation
of administrative authority shall only be permitted to the extent it is
permissible under Applicable Laws.  Any delegation hereunder shall be subject to
the restrictions and limits that the Administrator specifies at the time of such
delegation, and the Administrator may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times,

 

6

--------------------------------------------------------------------------------


 

the delegatee appointed under this section shall serve in such capacity at the
pleasure of the Administrator.

 

ARTICLE 4
STOCK SUBJECT TO THE PLAN

 

4.1                               PLAN LIMIT.  Subject to the provisions of
Article 13, the aggregate number of shares of Common Stock that may be issued
under Awards granted pursuant to the Plan and the Prospect Global Resources Inc.
Second Amended and Restated Employee Equity Incentive Plan (the “Employee Plan”)
shall not exceed 1,934,000 shares of Common Stock (after giving effect to the
Company’s 50:1 reverse stock split to be effective September 4, 2013) and shall
become 10% of the Company’s outstanding shares of capital stock from time to
time (the “10% Amount”) on the first date upon which the aggregate number of
shares available for grant under the Plan and the Employee Plan is less than the
10% Amount. Such shares of Common Stock shall be authorized but unissued shares.
Shares of Common Stock shall be deemed to have been issued under the Plan solely
to the extent actually issued and delivered pursuant to an Award.  Shares of
Common Stock subject to Awards granted under the Plan that are cancelled, expire
or are forfeited shall be available for re-grant under the Plan.  If a
Participant pays the exercise or purchase price of an Award granted under the
Plan through the tender or withholding of shares, or if shares are tendered or
withheld to satisfy any Company withholding obligations, the number of shares so
tendered or withheld shall become available for re-issuance thereafter under the
Plan.

 

4.2                               UNUSED STOCK.  Shares will be deemed to have
been issued under the Plan only (a) to the extent actually issued and delivered
pursuant to an Award, or (b) to the extent an Award is settled in cash.  If any
outstanding Award under the Plan expires or for any other reason ceases to be
exercisable, is forfeited or repurchased by the Company, in whole or in part
(other than upon exercise of an Award), the shares that were subject to such
Award (and as to which the Award had not been exercised) shall continue to be
available under the Plan or revert to the Plan to again be available for
issuance under the Plan.  Any shares of Common Stock tendered or withheld to
satisfy the grant or exercise price or tax withholding obligation pursuant to
any Award (other than an Option) shall again be available for the grant of an
Award pursuant to the Plan.

 

4.3                               RETENTION OF RIGHTS.  The existence of this
Plan and any Award granted pursuant to the Plan shall not affect the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other change in the
Company’s capital structure or its business, or a merger or consolidation of the
Company, or any issue of bonds, debentures, or preferred or preference stock
ranking before or affecting the Common Stock, or the dissolution of the Company
or any sale or transfer of all or any part of the Company’s assets or business,
or any other corporate act or proceeding, whether similar or not.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 5
GRANT OF AWARDS

 

5.1                               ELIGIBILITY FOR AWARD.  Awards may be granted
only to persons who, at the time of grant, are Directors or Consultants.

 

5.2                               GRANT OF AWARDS.  The Administrator may from
time to time in its discretion grant Awards to one or more Directors or
Consultants determined by it to be eligible for participation in the Plan in
accordance with the provisions of this article.  No Award shall be enforceable
under the Plan until the Participant provides the Company with a signed Award
Agreement in the form specified by the Administrator with respect to the Award
to that Participant.

 

5.3                               TERMS OF AWARDS.  Each Award will be evidenced
by an Award Agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Administrator from time to
time will approve.  The terms of any Award need not be identical to the terms of
any other Award to the same or other Participants.  An Award may be granted on
more than one occasion to the same person, and, subject to the limitations set
forth in the Plan, such Award may include any type of Award or any combination
of Awards under the Plan.

 

5.4                               LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3 of the
Exchange Act and any amendments thereto) that are requirements for the
application of such exemptive rule.  To the extent permitted by Applicable Laws,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

5.5                               STAND-ALONE AND TANDEM AWARDS.  Awards granted
pursuant to the Plan may, in the sole discretion of the Administrator, be
granted either alone, in addition to, or in tandem with, any other Award granted
pursuant to the Plan.  Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.

 

ARTICLE 6
VESTING OF AWARDS

 

An Award shall vest or become exercisable in whole or in part and at such times
and upon such conditions, if any, as determined by the Administrator and set
forth in the Award Agreement.  The Administrator in its discretion may provide
that an Award will be vested or exercisable upon (a) the attainment of one or
more performance goals or targets established by the Administrator, which may be
based on factors including, but not limited to, the price of a share of Common
Stock, the Company’s earnings per share, the Company’s market share, the
Company’s sales, the Company’s operating margin, the earnings before or after
interest, taxes, depreciation, or amortization of the Company; (b) the
Participant’s Continuous Service for a specified period of

 

8

--------------------------------------------------------------------------------


 

time; (c) the occurrence of any event or the satisfaction of any other condition
specified by the Administrator in its sole discretion; or (d) a combination of
any of the foregoing.  Each Award may, in the discretion of the Administrator,
have different provisions with respect to vesting or exercise of the Award.  At
any time after grant of an Award, the Administrator may, in its sole discretion,
accelerate the period or waive the conditions for which an Award vests.

 

ARTICLE 7
STOCK OPTIONS

 

7.1                               OPTION AWARD AGREEMENT.

 

(a)                                 Option Exercise Price.  The Option price
(i.e., exercise price) per share of Common Stock under each Option shall be
determined by the Administrator and stated in the Option Award Agreement. 
Options may be granted with an Option price of less than 100% of the Fair Market
Value (determined as of the day the Option is granted) of the shares subject to
the Option.

 

In the case of an Option that is subject to Section 409A (such as a discounted
Option), the timing of the exercise of the Option shall be limited to one (or
the earliest of two or more) of the following events, as specified in the
applicable Option Award Agreement, as determined and interpreted in accordance
with Section 409A: (1) a Change in Control, (2) the Participant’s separation
from service, (3) a specified date, or (4) the taxable year in which the Option
vests.  In the event that Participant fails to exercise such an Option within
the prescribed period, the Participant shall forfeit all rights under the
Option; the Option Award Agreement shall terminate and be of no further force or
effect; and the Company shall be released from all obligations under the Option.

 

The exercise price of an Option may not be repriced.

 

(b)                                 Duration of Options.  Each Option shall be
of a duration as specified in the applicable Award Agreement; provided, however,
that the term of any Option shall be no more than 10 years from the date on
which the Option is granted and shall be subject to early termination as
provided herein.

 

(c)                                  Rights as Stockholder.  A Participant shall
have no rights as a stockholder of the Company with respect to any shares of
Common Stock covered by an Option until the date of the issuance of the stock
certificate for such shares.

 

(d)                                 Other Terms and Conditions.  The Option
Award Agreement may contain such other provisions, which shall not be
inconsistent with the Plan, as the Administrator shall deem appropriate,
including, without limitation, provisions that relate to the Participant’s
ability to exercise an Option in whole or in part to the passage of time or the
achievement of specific goals or the occurrence of certain events, as specified
by the Administrator.

 

7.2                               MANNER OF EXERCISE.  An Option or portion of
an Option may be exercised by delivery of an irrevocable notice of exercise in
such manner as determined by the Company,

 

9

--------------------------------------------------------------------------------


 

stating the number of shares being purchased and the restrictions imposed on the
shares so purchased, if any.

 

7.3                               PAYMENT OF OPTION PRICE.  The right to receive
shares of the Common Stock upon exercise of an Option shall be conditioned upon
the delivery by the Participant of payment for shares and withholding taxes
incurred by reason of the exercise and certain representations, if requested by
the Administrator.  The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment, either
through the terms of the Option Award Agreement or at the time of exercise of an
Option.  Acceptable forms of consideration may include:

 

(a)                                 cash, check or wire transfer (denominated in
U.S. Dollars);

 

(b)                                 subject to the Company’s discretion to
refuse for any reason and at any time to accept such consideration and subject
to any conditions or limitations established by the Administrator, other shares
of Common Stock held by the Participant which have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the shares as to
which said Option shall be exercised;

 

(c)                                  delivery of a notice that the Participant
has placed a market sell order with a broker with respect to shares of Common
Stock then issuable upon exercise or vesting of an Award, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the aggregate payments required; provided, that
payment of such proceeds is then made to the Company upon settlement of such
sale;

 

(d)                                 cashless “net exercise” arrangement pursuant
to which the Company will reduce the number of shares issued upon exercise by
the largest whole number of shares having an aggregate Fair Market Value that
does not exceed the aggregate exercise price, together with required withholding
amounts (if any), provided that the Company shall accept a cash or other payment
from the Participant to the extent of any remaining balance not satisfied by
such reduction in the number of whole shares to be issued,

 

(e)                                  such other consideration and method of
payment for the issuance of shares of Common Stock to the extent permitted by
Applicable Laws and acceptable to the Administrator, or

 

(f)                                   any combination of the foregoing methods
of payment.

 

ARTICLE 8
STOCK APPRECIATION RIGHTS

 

8.1                               STOCK APPRECIATION RIGHTS AWARD AGREEMENT.

 

(a)                                 Grant. A SAR shall entitle a Participant to
exercise all or a specified portion of the SAR and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the SAR

 

10

--------------------------------------------------------------------------------


 

from the Fair Market Value on the date of exercise of the SAR by the number of
shares of Common Stock with respect to which the SAR shall have been exercised,
subject to any limitations the Administrator may impose.

 

(b)                                 SAR Exercise Price.  The exercise (or base)
price per share of Common Stock under each SAR shall be determined by the
Administrator and shall not be less than 100% of the Fair Market Value
(determined as the day the SAR is granted) of the Common Stock subject to the
SAR, and shall be stated in the applicable Award Agreement.  The exercise price
of the Common Stock under a SAR may not be repriced.

 

(c)                                  Duration of SARs.  Each SAR shall be of a
duration as specified in the applicable Award Agreement; provided, however, that
the term of any SAR shall be no more than 10 years from the date on which the
SAR is granted and shall be subject to early termination as provided herein.

 

(d)                                 Rights as Stockholder.  A Participant shall
have no rights as a stockholder of the Company with respect to any shares of
Common Stock covered by a SAR.

 

(e)                                  Other Terms and Conditions.  The SAR Award
Agreement may contain such other provisions, which shall not be inconsistent
with the Plan, as the Administrator shall deem appropriate, including, without
limitation, provisions that relate to the Participant’s ability to exercise a
SAR in whole or in part to the passage of time or the achievement of specific
goals or the occurrence of certain events, as specified by the Administrator.

 

(f)                                   Form of Payment.  A SAR may be paid to the
Participant in the form of cash, whole shares, or a combination thereof, based
on the Fair Market Value of the shares earned under the SAR on the date of
payment.

 

8.2                               MANNER OF EXERCISE.  The SAR or portion of the
SAR may be exercised by delivery of an irrevocable notice of exercise in such
manner as determined by the Company, stating the number of shares as to which
the SAR is being exercised.

 

ARTICLE 9
RESTRICTED STOCK

 

9.1                               RESTRICTED STOCK AWARD AGREEMENT.  Shares of
Common Stock that are the subject of a Restricted Stock Award will be subject to
restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances.

 

(a)                                 Issuance of Restricted Stock.  The right to
receive Restricted Stock shall be conditioned upon the delivery by the
Participant of (i) payment of the purchase price, if any, in full, by an
electronic transfer of funds, such other form as may be acceptable under the
administrative procedures established by the Company, or any other form of legal
consideration that may be acceptable to the Administrator; (ii) payment in
similar form equal to such amount as the Company shall

 

11

--------------------------------------------------------------------------------


 

determine to be sufficient to satisfy any liability it may have for any
withholding of income or other taxes under Applicable Laws incurred by reason of
the vesting of the Restricted Stock or the Participant’s election under Code
Section 83(b); (iii) certain investment representations, if requested by the
Administrator; and (iv) a copy of the executed Award Agreement in the form
specified by the Administrator with respect to the grant of Restricted Stock to
that Participant.

 

(b)                                 Stock Register or Certificates.  Shares
representing the Restricted Stock shall be recorded in the stock register of the
Company in the name of the Participant to whom such Restricted Stock shall have
been granted.  In the event the Company issues certificates, a stock certificate
or certificates representing the Restricted Stock shall be registered in the
name of the Participant to whom such Restricted Stock shall have been granted,
and such certificates shall remain in the custody of the Company.  The
Participant shall deposit with the Company stock powers or other instruments of
assignment, each endorsed in blank, so as to permit retransfer to the Company of
all or a portion of the Restricted Stock that shall be forfeited or otherwise
not become vested in accordance with the Plan and the applicable Award
Agreement.

 

(c)                                  Restrictions and Rights.  Restricted Stock
shall constitute issued and outstanding shares of Common Stock for all corporate
purposes.  The Participant shall have the right to vote such Restricted Stock,
to receive and retain all regular cash dividends and such other distributions,
as the Board of Directors may, in its discretion, designate, pay or distribute
on such Restricted Stock, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Restricted Stock,
except as set forth in this section.  During the Restriction Period, the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of the stock until the restrictions have lapsed, and a breach of the
terms and conditions established by the Administrator pursuant to the Award
Agreement will cause a forfeiture of the Restricted Stock.  The Award Agreement
may contain such other provisions, which shall not be inconsistent with the
Plan, as the Administrator shall deem appropriate.

 

(d)                                 Forfeiture.  If the Participant fails to
satisfy any applicable restrictions, terms and conditions set forth in this Plan
or in the applicable Award Agreement for any reason, any Restricted Stock held
by such Participant and affected by such conditions shall be forfeited to the
Company in return for such consideration as shall be specified in the Award
Agreement.  The Company and its officers are authorized to reflect such
forfeiture of Restricted Stock on the Company’s stock ledger.

 

(e)                                  Section 83(b) Election.  If a Participant
makes an election under Code Section 83(b) to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Code Section 83(a), the Participant shall be required to deliver a copy of
such election to the Company promptly after filing such election with the
Internal Revenue Service.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 10
OTHER AWARDS

 

10.1                        BONUS STOCK AWARDS.  Each Bonus Stock Award granted
to a Participant will constitute a transfer of shares of Common Stock other than
Restricted Stock on such terms and conditions as the Administrator shall
determine.  Bonus Stock Awards will be made in shares of Common Stock and may be
subject to performance criteria or any other specific criteria, including
service to the Company or an Affiliate, determined by the Administrator.  The
purchase price, if any, for Common Stock issued in connection with a Bonus Stock
Award will be determined by the Administrator in its sole discretion.

 

10.2                        RESTRICTED STOCK UNIT AWARD.  Each Restricted Stock
Unit Award will be subject to such terms and conditions as the Administrator
shall determine.  The number and terms and conditions of Restricted Stock Units
shall be determined by the Administrator.  The Administrator shall specify the
date or dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, including conditions based on one or more performance criteria or
other specific criteria, including service to the Company or an Affiliate, in
each case on a specified date or dates or over any period or periods, as the
Administrator determines.  The Administrator shall specify, or permit the
Participant to elect, the conditions and dates upon which the shares of Common
Stock underlying the Restricted Stock Units which shall be issued, which dates
shall not be earlier than the date as of which the Restricted Stock Units vest
and become nonforfeitable and which conditions and dates shall be subject to
compliance with Section 409A.  Restricted Stock Units may be paid in cash,
shares of Common Stock, or both, as determined by the Administrator.  On the
distribution dates, the Company shall issue to the Participant one unrestricted,
fully transferable share of Common Stock (or the Fair Market Value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.

 

10.3                        OTHER AWARDS.  The Administrator may from time to
time in its sole discretion determine which of the eligible Directors and
Consultants of the Company and its Affiliates should receive grants of other
Awards that are valued in whole or in part by reference to, or are otherwise
based upon, Common Stock, including without limitation dividend equivalents,
phantom stock , phantom stock units and performance units.  Such Awards may be
issued alone or in conjunction with other Awards under the Plan.  In addition,
the Administrator may, from time to time, in its sole discretion and consistent
with Applicable Laws that would prohibit the imposition of the constructive or
actual receipt of income, afford a Participant the opportunity to convert the
form of Award currently held by the Participant prior to the time such
Participant would become vested in such Award (e.g., from a Restricted Stock
Award to a restricted stock unit award).  The Administrator, in its sole
discretion, may include in any Award any provisions necessary to avoid adverse
tax consequences to the Participant under Section 409A.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 11
ISSUANCE OF SHARES

 

11.1                        STOCK CERTIFICATES.  Notwithstanding anything herein
to the contrary, the Company shall not be required to issue or deliver any
certificates evidencing shares of Common Stock pursuant to the exercise of any
Award, unless and until the Board of Directors has determined, with advice of
counsel, that the issuance and delivery of such certificates is in compliance
with all Applicable Laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares are listed or
traded.  The Company shall not be required to issue or deliver any certificates
evidencing shares of Common Stock prior to satisfaction of any applicable
vesting requirement.  All stock certificates delivered pursuant to the Plan are
subject to any stop-transfer orders and other restrictions as the Administrator
deems necessary or advisable to comply with federal, state, or foreign
jurisdiction, securities or other under Applicable Laws and rules and
regulations and to reflect vesting restrictions.  The Administrator may place
legends on any stock certificate to reference restrictions applicable to the
shares.  In addition to the terms and conditions provided herein, the Board of
Directors may require that a Participant make such reasonable covenants,
agreements, and representations as the Board of Directors, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements.  The Administrator shall have the right to require any Participant
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator. No fractional shares of Common
Stock shall be issued and the Administrator shall determine, in its sole
discretion, whether cash shall be given in lieu of fractional shares or whether
such fractional shares shall be eliminated by rounding down.

 

11.2                        NONTRANSFERABILITY.

 

(a)                                 No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or an Affiliate.  Except as otherwise provided by the Administrator, no
Award shall be assigned, transferred, or otherwise disposed of by a Participant
for value other than by will or the laws of descent and distribution or, subject
to the consent of the Administrator, pursuant to a domestic relations order,
unless and until such Award has been exercised, or the shares underlying such
Award have been issued, and all restrictions applicable to such shares have
lapsed.

 

(b)                                 During the lifetime of the Participant and
for so long as the Participant is not incapacitated, only the Participant may
exercise an Award (or any portion thereof) granted to him under the Plan, unless
it has been disposed of pursuant to a domestic relations order.  Notice to
exercise an Award shall be signed by the Participant or other person then
entitled to exercise the Award or such portion of the Award.  In the event that
an Award shall be exercised by any person or persons other than the Participant,
the Administrator may require appropriate

 

14

--------------------------------------------------------------------------------


 

proof of the right of such person or persons to exercise the Award.  In
addition, the Administrator may require such representations and documents as
the Administrator, in its sole discretion, deems necessary or advisable to
effect compliance with all applicable provisions of the Securities Act and any
other federal, state or foreign securities laws or regulations, the rules of any
securities exchange on which the Common Stock is traded or any other Applicable
Laws.  The Administrator may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars.  After the death or
incapacitation of the Participant, any exercisable portion of an Award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his personal representative or by
any person empowered to do so under the deceased Participant’s will or under the
then Applicable Laws of descent and distribution.

 

(c)                                  Notwithstanding the foregoing, the
Administrator, in its sole discretion, may determine to permit a Participant to
transfer an Award to any one or more Permitted Transferees, subject to the
following terms and conditions:  (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award); and (iii) the
Participant and the Permitted Transferee shall execute any and all documents
requested by the Administrator.

 

11.3                        PAPERLESS ADMINISTRATION.  Subject to Applicable
Laws, the Administrator may make Awards, provide applicable disclosure and
establish procedures for exercise of Awards by an internet website or
interactive voice response system for the paperless administration of Awards.

 

ARTICLE 12
TERMINATION OF CONTINUOUS SERVICE

 

12.1                        EFFECT OF TERMINATION OF CONTINUOUS SERVICE.  Except
as otherwise provided in an applicable Award Agreement or employment agreement
with a Participant, or as otherwise provided by the Administrator, any vesting
of any Award shall cease upon termination of the Participant’s Continuous
Service, and any Award shall be exercisable only to the extent that it was
exercisable on the date of such termination of Continuous Service.  Any Award
not exercisable as of the date of termination, and any Award or portions thereof
not exercised within the period specified herein, shall terminate.

 

(a)                                 Termination Other than for Cause.  Subject
to any limitations set forth in the agreement for an Award, and provided that
the notice of exercise is provided as required by the Plan prior to the
expiration of the Award, the Participant shall be entitled to exercise the Award
(i) during the Participant’s Continuous Service, and

 

15

--------------------------------------------------------------------------------


 

(ii) for a period of 90 days after the date of termination of the Participant’s
Continuous Service for reason other than Cause, or such longer period as may be
set forth in the Award Agreement.

 

(b)                                 Termination by Death.  Notwithstanding
subsection (a), if a Participant’s Continuous Service should terminate as a
result of the Participant’s death, or if a Participant should die within a
period of 90 days after termination of the Participant’s Continuous Service
under circumstances in which subsection (a) would permit the exercise of the
Award following termination, the personal representatives of the Participant’s
estate or the person or persons who shall have acquired the Award from the
Participant by bequest or inheritance may exercise the Award at any time within
one year after the date of death, but not later than the expiration date of the
Award.

 

(c)                                  Termination by Disability.  Notwithstanding
subsection (a), if a Participant’s Continuous Service should terminate by reason
of the Participant’s Disability, the Participant may exercise the Award at any
time within one year after the date of termination but not later than the
expiration date of the Award.

 

(d)                                 Termination for Cause.  Notwithstanding
anything herein to the contrary, and unless otherwise provided by the Award
Agreement, if the Participant is terminated for Cause, all unexercised Awards
granted to the Participant shall terminate immediately upon such termination.

 

(e)                                  Extension of Award Termination Date.  The
Administrator, in its sole discretion, may extend the termination date of an
Award granted under the Plan without regard to the preceding provisions of this
section.

 

12.2                        EFFECT OF TERMINATION OF CONTINUOUS SERVICE ON
STOCK.  Except as otherwise provided in an applicable Award Agreement or
employment agreement with a Participant, or as otherwise provided by the
Administrator, in the event that a Participant terminates Continuous Service
with the Company for any reason, including Disability of the Participant, any
unvested shares of Common Stock held by such Participant as of the date of such
termination of Continuous Service shall be forfeited to the Company as of the
date of termination of Continuous Service.

 

ARTICLE 13
REORGANIZATION, RECAPITALIZATION AND CHANGE IN CONTROL

 

13.1                        ADJUSTMENTS TO COMMON STOCK.  The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted; provided, however, that if, and whenever, prior to the expiration
or distribution to the Participant of an Award theretofore granted, the Company
shall effect a subdivision or consolidation of shares of Common Stock or the
payment of a stock dividend on Common Stock without receipt of consideration by
the Company, the number of shares of Common Stock with respect to which such
Award may thereafter be exercised or satisfied, as applicable, (a) in the event
of an increase in the number of outstanding shares, shall be proportionately
increased,

 

16

--------------------------------------------------------------------------------


 

and the exercise price per share shall be proportionately reduced, and (b) in
the event of a reduction in the number of outstanding shares, shall be
proportionately reduced, and the exercise price per share shall be
proportionately increased.  Notwithstanding the foregoing, in no event shall any
such adjustment be made which would render any award that is intended to be
exempt from, or comply with, Section 409A to fail to comply with Section 409A.

 

13.2                        RECAPITALIZATION.  If the Company recapitalizes or
otherwise changes its capital structure, thereafter upon any exercise or
satisfaction, as applicable, of a previously granted Award, the Participant
shall be entitled to receive (or entitled to purchase, if applicable) under such
Award, in lieu of the number of shares of Common Stock then covered by such
Award, the number and class of shares of stock and securities to which the
Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to such recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award.

 

13.3                        CHANGE IN CONTROL.  In the event of a Change in
Control, the Administrator in its sole discretion may:

 

(a)                                 Substitution of Awards.  negotiate a binding
agreement whereby the surviving corporation or acquiring corporation may assume
any outstanding Award under the Plan or may substitute similar stock awards on
an equitable basis of appropriate stock of the Company, or of the surviving
corporation or acquiring corporation, which will be issuable in respect of the
Common Stock (including an award to acquire the same consideration paid to the
stockholders in the Change in Control) for those outstanding under the Plan;
provided that with respect to each outstanding Award subject to Section 409A,
any such substituted award meets the requirements of Section 409A;

 

(b)                                 Acceleration of Vesting.  accelerate the
vesting of outstanding Awards (and, if applicable, the time during which such
Awards may be exercised);

 

(c)                                  Acceleration of Exercise: in lieu of, or in
addition to, accelerating the vesting of outstanding Awards, the Administrator
may, upon written notice to Participants, provide that all unexercised Awards
must be exercised or satisfied upon the Change in Control or within a specified
number of days of the date of such Change in Control or such Awards will
terminate.  In response to such notice, a Participant may make an irrevocable
election to exercise the Participant’s Award contingent upon and effective as of
the effective date stated in such notice.  Any Award shall terminate if not
exercised upon the time frame stated in the notice.  The Administrator may, in
its sole discretion, accelerate the vesting of any outstanding Award in
connection with any proposed or completed Change in Control.

 

(d)                                 Cash-Out:  prior to such a Change in
Control, terminate any or all unexercised Awards (after acceleration of vesting)
in exchange for cash or consideration

 

17

--------------------------------------------------------------------------------


 

similar to that received by stockholders of Common Stock of the Company in the
Change in Control, less the exercise price required under any such Awards.

 

13.4                        OTHER EVENTS.  In the event of changes to the
outstanding Common Stock by reason of recapitalization, reorganization, mergers,
consolidations, combinations, exchanges or other relevant changes in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for under this article, any outstanding Awards and any Award
Agreements evidencing such Awards shall be subject to adjustment by the
Administrator in its discretion as to the number and exercise price of shares of
Common Stock or other consideration subject to such Award.  In the event of any
such change to the outstanding Common Stock, the aggregate number of shares
available under the Plan may be appropriately adjusted by the Administrator, the
determination of which shall be conclusive.

 

13.5                        NO ADJUSTMENT FOR CERTAIN AWARDS.  Except as
hereinabove expressly provided, the issuance by the Company of shares of stock
of any class or securities convertible into shares of stock of any class, for
cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, and in any case
whether or not for fair market value, shall not affect previously granted
Awards, and no adjustment by reason thereof shall be made with respect to the
number of shares of Common Stock subject to Awards theretofore granted or the
exercise price per share, if applicable.

 

ARTICLE 14
AMENDMENT AND TERMINATION

 

14.1                        AMENDMENT OF THE PLAN.  The Board of Directors may
at any time and from time to time alter, amend, suspend or terminate the Plan or
any part thereof as it may deem proper, except that no such action shall
diminish or impair the rights under an Award previously granted without the
consent of the affected Participant.  Unless the stockholders of the Company
shall have given their approval, the Board of Directors may not amend the Plan
to (a) increase the maximum aggregate number of shares that may be issued under
the Plan, (b) change the class of individuals eligible to receive Awards under
the Plan, or (c) make any other change that would require stockholder approval
under Applicable Laws.

 

14.2                        TERMINATION OF THE PLAN.  The Board of Directors may
at any time suspend or terminate the Plan.  No such suspension or termination
shall diminish or impair the rights under an Award previously granted without
the consent of the affected Participant, and termination of the Plan shall not
affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth anniversary of the Effective Date.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 15
GENERAL PROVISIONS

 

15.1                        TAX OBLIGATIONS.  To the extent provided by the
terms of an Award Agreement, the Participant may satisfy any federal, state
local and foreign income or other tax withholding obligation (including the
Participant’s FICA or employment tax obligation) under Applicable Laws relating
to the exercise or acquisition of Common Stock under an Award by tendering a
cash payment or, if permitted by the Administrator, either withholding from any
cash compensation paid to the Participant by the Company or its Affiliate or
delivering to the Company owned and unencumbered shares of Common Stock.  The
number of shares of Common Stock which may be withheld or surrendered shall be
limited to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.  Notwithstanding any provision to the contrary, all
taxes associated with participation in the Plan, including any liability imposed
under Section 409A, shall be borne by the Participant.

 

15.2                        Section 409A.  To the extent that the Administrator
determines that any Award granted under the Plan is subject to Section 409A, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A.  To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A. 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Administrator determines that any Award may be
subject to Section 409A, the Administrator may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(b) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under Section 409A.

 

15.3                        RULE 16B-3.  It is intended that, at any time the
Company is Publicly Traded, the Plan and any Award made to a person subject to
Section 16 of the Exchange Act shall meet all of the requirements of
Rule 16b-3.  If any provision of the Plan or of any such Award would disqualify
the Plan or such Award under, or would otherwise not comply with the
requirements of, Rule 16b-3, such provision or Award shall be construed or
deemed to have been amended as necessary to conform to the requirements of
Rule 16b-3.

 

15.4                        Section 13(k).  Notwithstanding any other provision
of the Plan to the contrary, no Participant who is an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards granted under the Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.

 

19

--------------------------------------------------------------------------------


 

15.5                        BENEFICIARY DESIGNATIONS.  Each Participant may,
from time to time, name a beneficiary or beneficiaries (who may be contingent or
successive beneficiaries) for purposes of receiving any amount which is payable
in connection with an Award under the Plan upon or subsequent to the
Participant’s death.  Each such beneficiary designation shall serve to revoke
all prior beneficiary designations, be in a form prescribed by the Company and
be effective solely when filed by the Participant in writing with the Company
during the Participant’s lifetime.  In the absence of any such written
beneficiary designation, for purposes of the Plan, a Participant’s beneficiary
shall be the Participant’s estate.

 

15.6                        NO RIGHT TO CONTINUOUS SERVICE.  Nothing contained
in this Plan or in any Award granted under the Plan shall confer upon any
Participant any right with respect to the continuation of such Participant’s
Continuous Service by the Company or any Affiliate or interfere in any way with
the right of the Company or any Affiliate, subject to the terms of any separate
employment agreement to the contrary, at any time to terminate such Continuous
Service or to increase or decrease the compensation of the Participant from the
rate in existence at the time of the grant of the Award.

 

15.7                        JURISDICTIONS.  In order to assure the viability of
Awards granted to Participants employed in various jurisdictions, the
Administrator shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with provisions of the
Applicable Laws in which the Company may operate to assure the viability of the
benefits from Awards granted to Participants employed in such countries, to
accommodate differences in local law, tax policy, or custom applicable in the
jurisdiction in which the Participant resides or is employed and to meet the
objectives of the Plan.  Moreover, the Administrator may approve such
supplements to, or amendments, restatements, or alternative versions of, the
Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of the Plan as in effect for any other purpose;
provided, however, that no such supplements, amendments, restatements, or
alternative versions shall increase the share limitations contained in
Article 4.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate any
Applicable Laws.

 

15.8                        FOREIGN CURRENCY.  A Participant may be required to
provide evidence that any currency used to pay the exercise price of any Award
was acquired and taken out of the jurisdiction in which the Participant resides
in accordance with Applicable Laws, including foreign exchange control laws and
regulations.  The amount payable will be determined by conversion from U.S.
dollars at the exchange rate as selected by the Administrator on the date of
exercise.

 

15.9                        OTHER BENEFITS.  Unless so provided by the
applicable plan, the amount of compensation deemed to be received by a
Participant as a result of the exercise of an Award shall not constitute
earnings with respect to which any other benefits of the person are determined,
including without limitation benefits under any pension, profit sharing, life
insurance, or disability or other salary continuation plan.

 

20

--------------------------------------------------------------------------------


 

15.10                 CONFIDENTIALITY OF INFORMATION.  Except as required by
Applicable Laws, information regarding the grant of Awards under this Plan is
confidential information of the Company and may not be shared with anyone other
than the Participant’s immediate family and personal financial advisor and other
person(s) designated by Participant by power of attorney or assignment.

 

15.11                 NO FUNDING.  The Plan shall be unfunded.  The Company
shall not be required to establish any special or separate fund or to make any
other segregation of funds or assets to ensure the payment of any Award.

 

15.12                 SEVERABILITY.  If any provision of this Plan is held by
any court or governmental authority to be illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining provisions. 
Instead, each provision held to be illegal or invalid shall, if possible, be
construed and enforced in a manner that will give effect to the terms of such
provision to the fullest extent possible while remaining legal and valid.

 

15.13                 GOVERNING LAW AND VENUE.  This Plan, and all Awards
granted under this Plan, shall be construed and shall take effect in accordance
with the laws of the State of Nevada without regard to conflicts of laws
principles.

 

15.14                 USE OF PROCEEDS.  Any cash proceeds received by the
Company from the sale of shares of Common Stock under the Plan shall be used for
general corporate purposes, but in no event shall be used to purchase shares in
the public market for issuance of Stock or Awards under the Plan.

 

15.15                 APPENDICES.  The Administrator may approve such
supplements, amendments or appendices to the Plan as it may consider necessary
or appropriate for purposes of compliance with Applicable Laws or otherwise and
such supplements, amendments or appendices shall be considered a part of the
Plan; provided, however, that no such supplements shall increase the share
limitations contained in Article 4.

 

15.16                 INDEMNIFICATION.  To the extent allowable pursuant to
Applicable Laws, each member of the Administrator and of the Board of Directors
shall be indemnified and held harmless by the Company from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by such
member in connection with or resulting from any claim, action, suit, or
proceeding to which the member may be a party or in which the member may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

21

--------------------------------------------------------------------------------